Pup, Curiam:
It is found as a fact that when Harned conveyed the property in question to his wife, he was possessed of other property, the value of which was more than five times the amount of all his liabilities then existing, or which were incurred for some considerable time thereafter, and that there is no evidence *377of any purpose either to defraud creditors by the conveyance, or that it was made in anticipation of future indebtedness. It further appears that all his indebtedness which existed at the time the conveyance was made has been paid. The finding of the auditor is well sustained, and the Court was right in confirming if, and in deciding accordingly.
Decree affirmed and appeal dismissed at the costs of the appellants.